Madison Bancorp, Inc. Reports Results For the Quarter Ended June 30, 2011 For More Information Contact Michael P. Gavin (410) 529-7400 Madison Bancorp, Inc. Madison Square FSB Madison Bancorp, Inc., (the Company) (OTCBB: MDSN), the holding company for Madison Square Federal Savings Bank, reported anet loss of $39,000 for the three month period ended June 30, 2011 which represents the first quarter in its fiscal year, as compared to a net loss of $332 for the three months ended June 30, 2010. During the three months ended June 30, 2011, the Company benefited from increased net interest income, which was offset by a decrease in noninterest revenue which includes a decrease in gain on sale of investment securities during the quarter as compared to the same period in 2010. Total assets increased to $154.3 million at June 30, 2011 from $154.0 million at March 31, 2011.Total deposits decreased to $139.3 million at June 30, 2011 from $139.5 million at March 31, 2011. President and Chief Executive Officer Michael P. Gavin commented, “We feel confident in our prospects during this challenging economic environment. While disappointed with the operating results for the most recently completed quarter as compared to the previous year, we believe we are well positioned from a capital and liquidity standpoint to effectively manage during this demanding economic period.While challenges remain, we continue to focus on asset quality, managing our expenses and growing our customer base.” Madison Bancorp, Inc., the holding company for Madison Square Federal Savings Bank, closed its stock offering on October 6, 2010. A total of 608,116 shares of common stock were sold in the offering resulting in gross offering proceeds of approximately $6.1 million. Shares of Madison Bancorp common stock are trading on the OTC Electronic Bulletin Board. Madison Square Federal Savings Bank operates four full service branch offices located in Perry Hall, Fallston, Bel Air and Baltimore City, Maryland. This press release contains statements that are forward looking, as that term is defined by the Private Securities Litigation Reform Act of 1995 or the Securities and Exchange Commission in its rules, regulations and releases.The Company intends that such forward-looking statements be subject to the safe harbors created thereby.All forward-looking statements are based on current expectations regarding important risk factors, including but not limited to real estate values, market conditions, the impact of interest rates on financing, local and national economic factors and the matters described on Madison Bancorp’s Annual Report on Form 10-K filed with the US Securities and Exchange Commission (the SEC) on June 27, 2011.Accordingly, actual results may differ from those expressed in the forward-looking statements. Madison Bancorp, Inc. Consolidated Statements of Financial Condition June 30, March 31, (Unaudited) (Audited) Assets Cash equivalents and time deposits $ $ Investment securities, available for sale Loans receivable, net Other real estate owned Premises and equipment, net Other assets Total assets $ $ Liabilities and Shareholders' Equity Deposits $ $ Other liabilities Total liabilities Total shareholders' equity Total liabilities & shareholders' equity $ $ Consolidated Statements of Operations For The Three Months Ended June 30, June 30, March 31, (Unaudited) (Unaudited) (Unaudited) Interest revenue $ $ $ Interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest revenue Noninterest expense Loss before tax expense ) ) ) Income tax expense 0 0 0 Net loss available to common shareholders $ ) $ ) $ ) Basic loss per common share $ ) N/A $ ) Diluted loss per common share $ ) N/A $ )
